Opinion by Judge FLETCHER; Dissent by Judge D.W. NELSON.
FLETCHER, Circuit Judge:
The plaintiffs in this 42 U.S.C. § 1983 suit appeal the district court’s summary judgment dismissing their claims. We have jurisdiction and affirm.
I
Chapter 669, Oregon Laws 1991, O.R.S. §§ 137.076, 161.325(4), 181.085, 419.507(11), and 419.800(4)(k), requires persons convicted of murder, a sexual offense,1 or conspiracy or attempt to commit a sexual offense to submit a blood sample to the Oregon Department of Corrections (“DOC”). O.R.S. § 137.076. DOC uses the blood that is submitted to create a deoxyribonucleic acid (DNA) data bank. Plaintiffs Erik Rise, David Durham, and Jeffery Rhodes were convicted before the enactment of Chapter 669 of one or more of the offenses to which the Chapter applies. Plaintiff Michael Milligan was convicted of attempted murder, which is not a predicate offense under Chapter 669.
The plaintiffs allege that Chapter 669 violates the Fourth Amendment’s prohibition against unreasonable searches and seizures and constitutes an ex post facto punishment as applied to them because they were convicted prior to the law’s enactment. They also maintain that the Due Process Clause requires the defendants to provide a hearing before drawing blood pursuant to Chapter 669. Finally, 'plaintiff Milligan alleges that the defendants violated his right to due process by ordering him to submit a blood sample even though he had not been convicted of a predicate offense and by placing him in administrative segregation when he refused to comply.
We review de novo the district court’s grant of summary judgment. Jones v. Union Pacific R.R., 968 F.2d 937, 940 (9th Cir.1992). In doing so, we view the evidence in the light most favorable to the plaintiffs and determine whether the district court applied the relevant substantive law correctly and whether any genuine issues of material fact exist for trial. Tzung v. State Farm Fire and Casualty Co., 873 F.2d 1338, 1339-40 (9th Cir.1989).
II
Non-consensual extraction of blood implicates Fourth Amendment privacy *1559rights. Skinner v. Railway Labor Executives’ Ass’n, 489 U.S. 602, 616, 109 S.Ct. 1402, 1413, 103 L.Ed.2d 639 (1989) (“this physical intrusion, penetrating beneath the skin, infringes [a reasonable] expectation of privacy”); Schmerber v. California, 384 U.S. 757, 767, 86 S.Ct. 1826, 1834, 16 L.Ed.2d 908 (1966) (compulsory blood test “plainly involves the broadly conceived reach of a search and seizure under the Fourth Amendment”). To hold that the Fourth Amendment applies to the blood sampling authorized by Chapter 669, however, is only the start of our inquiry, “[f]or the Fourth Amendment does not proscribe all searches and seizures, but only those that are unreasonable.” Skinner, 489 U.S. at 619, 109 S.Ct. at 1414; accord Vernonia School District 47J v. Acton, — U.S. -, -, 115 S.Ct. 2386, 2389-90, 132 L.Ed.2d 564 (1995) (“the ultimate measure of the constitutionality of a governmental search is ‘reasonableness’”). A search’s reasonableness under the Fourth Amendment generally depends on whether the search was made pursuant to a warrant issued upon probable cause. United States v. Place, 462 U.S. 696, 701, 103 S.Ct. 2637, 2641, 77 L.Ed.2d 110 (1983). The plaintiffs maintain that because Chapter 669 requires them to submit blood samples without warrants and without probable cause to believe that they have committed any unsolved criminal offenses, it violates the Fourth Amendment’s prohibition against unreasonable searches and seizures. We do not agree.
A
The district court held that Chapter 669 was constitutional because it served a “special need” other than normal law enforcement, see, e.g., New Jersey v. T.L.O., 469 U.S. 325, 105 S.Ct. 733, 83 L.Ed.2d 720 (1985), and was related to effective penal administration, see, e.g., Bell v. Wolfish, 441 U.S. 520, 99 S.Ct. 1861, 60 L.Ed.2d 447 (1979); Hudson v. Palmer, 468 U.S. 517, 104 S.Ct. 3194, 82 L.Ed.2d 393 (1984). The plaintiffs maintain that the “special needs” doctrine and the so-called “prison inmate” exception to the warrant and probable cause requirements do not apply because Chapter 669’s sole purpose is to assist in the arrest and prosecution of suspected criminals. We need not determine whether Chapter 669 also serves legitimate penal interests, as the defendants argue, because we find that the statute is constitutional even if its only objective is law enforcement. See Marino v. Vasquez, 812 F.2d 499, 508 (9th Cir.1987) (appellate court can affirm “on any ground finding support in the record, even if the district court relied on the wrong grounds or wrong reasoning”).
Even in the law enforcement context, the State may interfere with an individual’s Fourth Amendment interests with less than probable cause and without a warrant if the intrusion is only minimal and is justified by law enforcement purposes. E.g., Michigan State Police Department v. Sitz, 496 U.S. 444, 450, 110 S.Ct. 2481, 2485, 110 L.Ed.2d 412 (1990); Terry v. Ohio, 392 U.S. 1, 20, 88 S.Ct. 1868, 1879, 20 L.Ed.2d 889 (1968). To determine whether the intrusions authorized by Chapter 669 are minimal, we examine separately the privacy interests implicated by the state’s derivation and retention of identifying DNA information from a convicted felon’s blood, and the interest in bodily integrity implicated by the physical intrusion necessary to obtain the blood sample.
The gathering of genetic information for identification purposes from a convicted murderer’s or sexual offender’s blood once the blood has been drawn does not constitute more than a minimal intrusion upon the plaintiffs’ Fourth Amendment interests. The information derived from the blood sample is substantially the same as that derived from fingerprinting — an identifying marker unique to the individual from whom the information is derived. The gathering of fingerprint evidence from “free persons” constitutes a sufficiently significant interference with individual expectations of privacy that law enforcement officials are required to demonstrate that they have probable cause, or at least an articulable suspicion, to believe that the person committed a criminal offense and that the fingerprinting will establish or negate the person’s connection to the offense. See Hayes v. Florida, 470 U.S. 811, 813-18, 105 S.Ct. 1643, 1645-47, 84 L.Ed.2d 705 (1985); *1560Davis v. Mississippi, 394 U.S. 721, 726-28, 89 S.Ct. 1394, 1397-98, 22 L.Ed.2d 676 (1969). Nevertheless, everyday “booking” procedures routinely require even the merely accused to provide fingerprint identification, regardless of whether investigation of the crime involves fingerprint evidence. See Smith v. United States, 324 F.2d 879, 882 (D.C.Cir.1963) (Burger, J.) (“it is elementary that a person in lawful custody may be required to submit to ... fingerprinting ... as part of the routine identification processes”); Napolitano v. United States, 340 F.2d 313, 314 (1st Cir.1965) (“Taking fingerprints [pri- or to bad] is universally standard procedure, and no violation of constitutional rights.”). Thus, in the fingerprinting context, there exists a constitutionally significant distinction between the gathering of fingerprints from free persons to determine their guilt of an unsolved criminal offense and the gathering of fingerprints for identification purposes from persons within the lawful custody of the state.
A similar, but even more compelling, distinction is applicable here. Although the drawing of blood from free persons generally requires a warrant supported by probable cause to believe that a person has committed a criminal offense and that his blood will reveal evidence relevant to that offense, see Schmerber, 384 U.S. at 768-71, 86 S.Ct. at 1834-36; United States v. Chapel, 55 F.3d 1416, 1418-19 (9th Cir.1995) (en banc), the absence of such a warrant does not a fortiori establish a violation of the plaintiffs’ Fourth Amendment rights. Chapter 669 authorizes DOC to acquire blood samples not from free persons or even mere arrestees, but only from certain classes of convicted felons in order to create a record for possible use for identification in the future. These persons do not have the same expectations of privacy in their identifying genetic information that “free persons” have. Once a person is convicted of one of the felonies included as predicate offenses under Chapter 669, his identity has become a matter of state interest and he has lost any legitimate expectation of privacy in the identifying information derived from the blood sampling.
That the gathering of DNA information requires the drawing of blood rather than inking and rolling a person’s fingertips does not elevate the intrusion upon the plaintiffs’ Fourth Amendment interests to a level beyond minimal.2 The Supreme Court has noted repeatedly that the drawing of blood constitutes only a minimally intrusive search. Skinner, 489 U.S. at 625, 109 S.Ct. at 1417 (blood tests do not “infringe significant privacy interests”); Winston v. Lee, 470 U.S. 753, 762, 105 S.Ct. 1611, 1617, 84 L.Ed.2d 662 (1985) (not “an unduly extensive imposition”); Schmerber, 384 U.S. at 771, 86 S.Ct. at 1836 (“commonplace”); Breithaupt v. Abram, 352 U.S. 432, 436, 77 S.Ct. 408, 410, 1 L.Ed.2d 448 (1957) (“routine” and “would not be considered offensive by even the most delicate”).
B
Because Chapter 669 authorizes only a minimal intrusion into the plaintiffs’ Fourth Amendment interests, determining its constitutionality requires us to balance the gravity of the public interest served by the creation of a DNA data bank, the degree to which the data bank would advance the public interest, and the severity of the resulting interference with individual liberty. Brown v. Texas, 443 U.S. 47, 50-51, 99 S.Ct. 2637, 2640, 61 L.Ed.2d 357 (1979).
*1561The Fourth Circuit has upheld the State of Virginia’s statute authorizing the extraction of blood from convicted felons to create a DNA identification data bank as a reasonable intrusion. See Jones v. Murray, 962 F.2d 302 (4th Cir.), cert. denied, — U.S. —, 113 S.Ct. 472, 121 L.Ed.2d 378 (1992).3 Oregon’s statute, narrower than Virginia’s, applying only to certain classes of felons, bears a rational relationship to the public’s interest in identifying and prosecuting murderers and sexual offenders. The defendants produced uneontroverted evidence documenting the high rates of recidivism among certain types of murderers and sexual offenders. Moreover, investigations of murders and sexual offenses are more likely to yield the types of evidence from which DNA information can be derived, such as blood, semen, saliva, and hair evidence, than property crimes or other offenses committed without substantial personal contact. Taken together, these two facts suggest that a data bank of DNA information derived from the blood of convicted murderers and sexual offenders will help the state to identify and prosecute the perpetrators of future offenses.4 The creation of a DNA data bank also advances the overwhelming public interest in prosecuting crimes accurately — DNA evidence can exculpate an accused just as effectively as it can inculpate him.
Chapter 669 applies only to persons actually convicted of murder or a sexual offense and requires no more than one blood extraction from an individual in -his lifetime. O.R.S. § 137.076(4)(a) (exempting convicted person from blood draw if DOC already has an adequate sample). Blood samples can be taken only in a medically acceptable manner by appropriately trained medical persohnel, and a convicted person is not required to submit a blood sample if doing so would present a substantial and unreasonable risk to his health. O.R.S. § 137.076(3), (4)(b).
Chapter 669 also limits the State’s use of blood samples taken pursuant to the Chapter. Only district attorneys, courts, grand juries, certain law enforcement officers, and parties to a criminal prosecution may be privy to the information derived from the blood sample, O.R.S. § 181.085(2), and the State may not analyze'the samples to discover genetic predispositions to physical or mental conditions.5
The absence of any individualized suspicion that persons subject to blood sampling have committed criminal offenses other than their original offenses of conviction does not render Chapter 669 unconstitutional. Rather, the evenhandedness of Oregon’s statute contributes to its reasonableness. “An essential purpose of a warrant requirement is to protect privacy interests by assuring citizens subject to a search or seizure that such intrusions are not the random or arbitrary acts of government agents.” Skinner, 489 U.S. at 621-22, 109 S.Ct. at 1415-16 (holding that a warrant was not required in part because “in light of the standardized nature of the tests *1562and the minimal discretion vested in those charged with administering the program, there are virtually no facts for a neutral magistrate to evaluate”).
The Supreme Court recently reaffirmed and expanded the principle first enunciated in Skinner, stating that, in some contexts, “testing based on ‘suspicion’ of [wrongful activity] would not be better, but worse” than suspicionless testing. Acton, — U.S. at —, 115 S.Ct. at 2396. In Acton, the Supreme Court upheld as constitutional a school district’s practice of conducting random, suspicionless urine testing of school athletes for drug use. The Court rejected the proposition that the school district could conduct such testing only if school officials had suspicion that a specific athlete was using drugs, holding that this alternative “entails substantial difficulties — if it is indeed practicable at all.” Id. Accusatory drug testing would “transform[ ] the process into a badge of shame” and would increase the risk that school officials would impose testing arbitrarily upon disfavored, but not drug-using, students. Id.
Like the testing programs at issue in Skinner and Acton, Chapter 669 is evenhanded. Every person convicted of one of the predicate offenses listed in O.R.S. § 137.076(1) is required to submit a blood sample for analysis unless a court determines that drawing a sample would create a substantial and unreasonable risk to the person’s health. Prison officials retain no discretion to choose which persons must Submit blood samples. By ensuring that blood extractions will not be ordered randomly or for illegitimate purposes, Chapter 669 fulfills a principal purpose of the warrant requirement.
Taking into account all of the factors discussed above — the reduced expectations of privacy held by persons convicted of one of the felonies to which Chapter 669 applies, the blood extractions’ relatively minimal intrusion into these persons’ privacy interests, the public’s incontestable interest in preventing recidivism and identifying and prosecuting murderers and sexual offenders, and the likelihood that a DNA data bank will advance this interest — we conclude that Chapter 669 is reasonable and therefore constitutional under the Fourth Amendment.
III
The plaintiffs maintain that, even if Chapter 669 is constitutional as applied to persons convicted after its enactment, it violates the prohibition against ex post facto laws as applied to them because they were convicted prior to its enactment. The district court held that Chapter 669 does not subject the plaintiffs to increased punishment and therefore does not implicate ex post facto concerns. We agree.
Not every change in a convicted person’s situation violates the Ex Post Facto Clause. A law implicates the Ex Post Facto Clause only if it criminalizes conduct that was not a crime when it was committed, increases the punishment for a crime beyond what it was at the time the act was committed, or deprives a person of a defense available at the time the act was committed. Collins v. Youngblood, 497 U.S. 37, 42-43, 110 S.Ct. 2715, 2719, 111 L.Ed.2d 30 (1990). Because Chapter 669 does not amend Oregon’s substantive criminal laws, it raises ex post facto concerns only if requiring the plaintiffs to submit a blood sample for a DNA data bank constitutes “punishment.”
We have held that legislation may lawfully impose new requirements on convicted persons if the statute’s “overall design and effect” indicates a “non-punitive intent.” United States v. Huss, 7 F.3d 1444, 1447 (9th Cir.1993). Because Chapter 669’s obvious purpose is to create a DNA data bank to assist in the identification, arrest, and prosecution of criminals, not to punish convicted murderers and sexual offenders, it does not violate the prohibition against ex post facto punishment.
IV
The plaintiffs argue that the Due Process Clause requires prison officials to provide a hearing before requiring a person to submit a blood sample pursuant to Chapter 669. We do not agree. The extraction of blood from an individual in a simple, medically acceptable manner, despite the individual’s *1563lack of an opportunity to object to the procedure, does not implicate the Due Process Clause. Schmerber, 384 U.S. at 759-60, 86 5.Ct. at 1829-30 (upholding withdrawal of blood despite defendant’s refusal to consent); Breithaupt, 352 U.S. at 435, 77 S.Ct. at 410 (upholding blood extraction from unconscious person). Because the only criterion under Chapter 669 for extracting blood is a conviction for a predicate offense, there would be little of substance to contest at any provided hearing.
V
Milligan presents a separate due process claim from that of his co-plaintiffs. He alleges that prison officials violated his due process rights by ordering him to submit a blood sample pursuant to Chapter 669 even though he did not commit an offense listed in O.R.S. § 137.076(1). It is undisputed that Milligan w7as convicted of attempted murder and unlawful use of a weapon, which are not predicate offenses under § 137.076(1). Nevertheless, prison officials ordered him at least three times to submit a blood sample. Milligan refused to submit a sample, and two hearings were held to determine whether Milligan should be disciplined. At neither hearing did Milligan claim that Chapter 669 did not apply to him. As a result of his refusal to provide a blood sample, Milligan was sanctioned, fined, and placed in disciplinary segregation.
Crittenden Tuttle, the DOC employee who recommended that a blood sample be drawn from Milligan,6 submitted an uneontroverted affidavit to the district court explaining that the recommendation resulted from a mistaken interpretation of O.R.S. § 137.076(1), which includes as predicate offenses:
“(d) Conspiracy or attempt to commit any felony listed in paragraphs (a) to (c) of this subsection; or
“(e) Murder or aggravated murder.”
(emphasis added). Apparently, the “attempt to commit” language was interpreted as applying not only to the offenses incorporated in subsection (d) but also to murder and aggravated murder, listed in subsection (e).
The district court granted the defendants’ motion for summary judgment on Milligan’s due process claim on several grounds. Milligan does not appeal the bases on which the district court entered summary judgment in favor of DOC, the Department of State Police, Reginald Madsen, and the John Doe defendants_.._ Therefore, Milligan’s appeal challenges only the district court’s decision to enter summary judgment in favor of defendants Catherine Knox, Administrator of the DOC Health Service Department, and Fred Pearce, Director of DOC. The district court granted summary judgment in favor of these defendants because the misreading of O.R.S. § 137.076(1) was at most negligent and, therefore, was not actionable under 42 U.S.C. § 1983. See Daniels v. Williams, 474 U.S. 327, 106 S.Ct. 662, 88 L.Ed.2d 662 (1986). We affirm but on different grounds.
It is well established that section 1983 does not impose liability upon state officials for the acts of their subordinates under a respondeat superior theory of liability. Monell v. Department of Social Services of New York, 436 U.S. 658, 691-94, 98 S.Ct. 2018, 2036-37, 56 L.Ed.2d 611 (1978). Rather, state officials are subject to suit under section 1983 only if “they play an affirmative part in the alleged deprivation of constitutional rights.” King v. Atiyeh, 814 F.2d 565, 568 (9th Cir.1987). Although Milligan alleged that Knox and Pearce were responsible for “implementing” Chapter 669, he failed to produce even a shred of evidence suggesting that either Knox or Pearce was involved personally in the mistaken interpretation of O.R.S. § 137.076 which led to Tuttle’s recommendation that Milligan’s blood be drawn pursuant to Chapter 669. In light of Milligan’s failure to show a causal connection between any conduct taken by either Knox or Pearce and the order that he provide a blood sample, the district court’s grant of summary^ judgment in favor of these defendants was proper. We are not called upon to decide whether allegations if made against the per*1564sons responsible for the mistaken order would have been sufficient to show a cognizable deprivation of Milligan’s right to due process.
VI
We hold that a state does not violate the Fourth Amendment by requiring convicted murderers and sexual offenders to submit a blood sample for DNA analysis to create an identification data bank. We further hold that applying this requirement to persons convicted prior to Chapter 669’s enactment does not violate the prohibition against ex post facto punishment. The defendants’ procedural due process claims also fail. The state need not conduct a hearing prior to drawing a blood sample pursuant to Chapter 669. As to Milligan’s separate claim, he failed to show that either Pearce or Knox was involved personally in the demand that Milligan submit a blood sample. The district court’s grant of the defendants’ motion for summary judgment, is affirmed.
AFFIRMED.

. Chapter 669 includes as predicate offenses the following sex-related crimes: rape, sodomy, unlawful sexual penetration, sexual abuse, public indecency, incest, using a child in a display of sexually explicit conduct, and promoting or compelling prostitution. O.R.S. § 137.076(1). We refer to them collectively as “sexual offenses."


. The dissent suggests that our comparison to traditional fingerprinting is inapt because fingerprints "are personal attributes that are routinely exposed to the public at large in daily life” and, accordingly, the gathering of fingerprints, unlike the drawing of blood, implicates “a categorically different and lesser expectation of privacy.” Dissenting Op. at 1569. However, the fingerprints gathered by law enforcement officials and included in fingerprint identification data banks are not ones that have been left behind voluntarily on doorknobs and water glasses. They are the ones gathered by holding the person’s hand firmly and taking the prints. Much like the process of providing a blood sample, providing one’s fingerprints can be quick and simple if one submits voluntarily, but has the potential for the use óf force if resisted. It is for this reason that, outside the “booking" process to which we analogize, courts do generally require some level of individualized suspicion to support the seizure necessary to gather a person’s fingerprints. See Hayes, 470 U.S. at 813-18, 105 S.Ct. at 1645-47; Davis, 394 U.S. at 726-28, 89 S.Ct. at 1397-98.


. Several state and federal district courts also have upheld state statutes authorizing prison officials to obtain blood samples from convicted persons for purposes of creating DNA data banks. See Vanderlinden v. Kansas, 874 F.Supp. 1210, 1214-15 (D.Kan.1995); Sanders v. Coman, 864 F.Supp. 496, 499 (E.D.N.C.1994); Ryncarz v. Eikenberry, 824 F.Supp. 1493, 1498-99 (E.D.Wa.1993); People v. Wealer, 264 Ill.App.3d 6, 201 Ill.Dec. 697, 703, 636 N.E.2d 1129, 1135 (1994); In re Orozco, 129 Or.App. 148, 878 P.2d 432, 435 (1994); State v. Olivas, 122 Wash.2d 73, 856 P.2d 1076, 1085-86 (1993).


. Additionally, the defendants maintain that Chapter 669 may reduce recidivism because released murderers and sexual offenders will be reluctant to commit other offenses out of fear that they will leave behind incriminating evidence that could be linked back to them through the state’s DNA data bank. If so, the creation of a DNA data bank certainly is less drastic than other methods currently being used in the growing war to reduce recidivism, particularly among sexual offenders. See generally Barry Meier, "Sexual Predators” Finding Sentence May Last Past Jail, New York Times, Feb. 27, 1995, at A1 (reporting an increase in state legislation aimed at reducing recidivism by sexual offenders, including statutes requiring sexual offenders to register with local authorities upon relocation to a new community and legislation providing for involuntary civil commitment upon a sexual offender's release from prison).


.State officials may use the blood samples for only one purpose other than a DNA identification bank. Under O.R.S. § 181.085(l)(d), the blood samples may be used to create a statistical population frequency data bank on the condition that the information be stored on an anonymous basis.


. Neither Tuttle nor the employees who disciplined Milligan were named as defendants in this suit.